Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 1 of 36




                           EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 2 of 36




                           EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 3 of 36




                           EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 4 of 36




                           EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 5 of 36




                           EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 6 of 36




                           EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 7 of 36




                           EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 8 of 36




                           EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 9 of 36




                           EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 10 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 11 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 12 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 13 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 14 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 15 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 16 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 17 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 18 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 19 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 20 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 21 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 22 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 23 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 24 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 25 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 26 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 27 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 28 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 29 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 30 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 31 of 36




                            EXHIBIT A
Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 32 of 36




                            EXHIBIT A
          Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 33 of 36
                                                                             11/13/2020 11:20 AM
                                                                                                Velva L. Price
                                                                                               District Clerk
                                                                                               Travis County
                                CAUSE NO. D-1-GN-20-006463                                  D-1-GN-20-006463
                                                                                            Adrian Rodriguez

KYRA SAMONE SPEIGHTS                         §        IN THE DISTRICT COURT
                                             §
VS.                                          §        ____ JUDICIAL DISTRICT
                                             §
AUTOZONE PARTS, INC.                         §        TRAVIS COUNTY, TEXAS


                            DEFENDANT'S ORIGINAL ANSWER



TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW AUTOZONE PARTS, INC., Defendant, in the above numbered and

entitled cause, and files this Original Answer and for such Answer would respectfully show the

following:

                                                 1.

         Defendant invokes the provisions of Rule 92, Texas Rules of Civil Procedure; and does

thereby exercise its legal right to require Plaintiff to prove all the allegations of her pleading,

which are denied, and, accordingly, Defendant generally denies the allegations of Plaintiff's

pleading and demands strict proof thereof by a preponderance of the evidence.

                                                 2.

                                 AFFIRMATIVE DEFENSES

         Defendant would show that Plaintiff's damages, if any, were solely caused by matters or

conditions not under the control of Defendant, or by conduct of parties over whom Defendant

had no control. Said damages were caused in whole or in part by Plaintiffs’ own negligence, acts

or omissions. Plaintiff failed to keep a proper lookout and take evasive action that would have

prevented any damage.      Accordingly, Defendant asserts all rights, privileges and remedies




{01629765.DOCX / }                 DEFENDANT’S ORIGIANL ANSWER                                    1
                                            EXHIBIT A
          Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 34 of 36




afforded or available to it pursuant to Chapter 33 of the Texas Civil Practices & Remedies Code,

and all applicable common and statutory laws of the state of Texas.

                                                   3.

         Additionally, and/or in the alternative, Defendant would affirmatively show that

Plaintiff's injuries and damages, if any, were caused by an unavoidable accident and/or were not

the result of negligence of any person or party.

                                                   4.

         Additionally, and/or in the alternative, Defendant would affirmatively show that Plaintiff

failed to properly mitigate her claims for damages.

                                                   5.

                                     REQUEST FOR JURY

         Defendant in the above styled and numbered cause respectfully requests that this matter

be set upon the Court's jury docket for trial by jury at such time as it is set for trial. Defendant

would show that in conjunction with this request the requisite jury fee has been tendered to the

Clerk of the Court.

         WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff recover

nothing, that Defendant recovers costs of court, and Defendant requests general relief.




{01629765.DOCX / }                  DEFENDANT’S ORIGIANL ANSWER                                    2
                                             EXHIBIT A
          Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 35 of 36




                                            Respectfully submitted,

                                            NAMAN, HOWELL, SMITH & LEE, PLLC
                                            8310 Capital of Texas Highway North, Suite 490
                                            Austin, Texas 78731
                                            (512) 479-0300
                                            FAX (512) 474-1901
                                            aspy@namanhowell.com


                                            BY: ______________________________
                                                  P. Clark Aspy
                                                  State Bar No. 01394170
                                                  Madison Preston
                                                  State Bar No. 24096407

                                            ATTORNEY FOR DEFENDANT, AUTOZONE
                                            PARTS, INC.




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded by the manner indicated below to all counsel of record on this 13th day of November,
2020.


Guilherme Vasconcelos
DC Law, PLLC
1012 West Anderson Lane
Austin, Texas 78757


                                            __________________________________
                                            P. Clark Aspy




{01629765.DOCX / }                DEFENDANT’S ORIGIANL ANSWER                                    3
                                           EXHIBIT A
           Case 1:20-cv-01151-LY Document 1-1 Filed 11/19/20 Page 36 of 36

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

P. Aspy on behalf of P. Aspy
Bar No. 1394170
caspy@namanhowell.com
Envelope ID: 48074147
Status as of 11/17/2020 4:49 PM CST

Case Contacts

Name                    BarNumber   Email                        TimestampSubmitted       Status

Daisy Mateus-Ramirez                daisy@texasjustice.com       11/13/2020 11:20:43 AM   SENT

Guilherme Vasconcelos               Guilherme@texasjustice.com   11/13/2020 11:20:43 AM   SENT




                                              EXHIBIT A
